            CaseCase 20-10885-elf
                        20-10885-elf Claim    Doc 12-1
                                                  27-5 Filed
                                                         Filed 04/22/20
                                                               05/05/20 Desc
                                                                          Entered
                                                                               Main
                                                                                  05/05/20
                                                                                    Document
                                                                                           10:36:33
                                                                                                  PageDesc
                                                                                                       1 of 4
  Fill in this information to identify the case:       Exhibit C   Page 1 of 4
  Fill in this information to identify the case:


      Debtor 1 Jami L Lemerise aka Jami Marino
      (Spouse, if filing)

      United States Bankruptcy Court for the EASTERN District of Pennsylvania


      Case number 20-10885 ELF




 Official Form 410
 Proof of Claim                                                                                                                                                04/19

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:     Identify the Claim

1. Who is the current                   M&T BANK
   creditor?
                                 Name of the current creditor (the person or entity to be paid for this claim)

                                 Other names the creditor used with the debtor

2. Has this claim been
   acquired from
                                 
                                 
                                  No
   someone else?                 Yes.     From whom?

3. Where should notices          Where should notices to the creditor be sent?                                Where should payments to the creditor be sent? (if
   and payments to the                                                                                        different)
   creditor be sent?             M&T Bank                                                                    M&T Bank
                                 Name                                                                            Name
   Federal Rule of
   Bankruptcy Procedure
                                 PO Box 840                                                                  PO Box 1288
   (FRBP) 2002(g)
                                 Number           Street                                                     Number          Street

                                 Buffalo, NY 14240                                                           Buffalo, NY 14240
                                 City             State            Zip Code                                      City        State               Zip Code

                                 Contact phone                                                               Contact phone

                                 Contact Email                                                               Contact Email



                                 Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                 __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __




4. Does this claim amend         
                                 
                                  No
   one already filed?
                                 Yes.     Claim number on court claims registry (if known)                                          Filed on
                                                                                                                                                 MM   / DD   / YYYY



5. Do you know if anyone         
                                 
                                  No
   else has filed a proof        Yes.     Who made the earlier filing?
   of claim for this claim?



           Official Form 410                                                        Proof of Claim
           Case
            Case20-10885-elf
                  20-10885-elf Claim
                                 Doc 12-1
                                     27-5 Filed
                                            Filed 04/22/20
                                                  05/05/20 Desc
                                                           Entered
                                                                Main
                                                                   05/05/20
                                                                     Document
                                                                            10:36:33
                                                                                   PageDesc
                                                                                        2 of 4
                                          Exhibit C Page 2 of 4

 Part 2:      Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number        
                                  No
   you use to identify the       
                                  Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor            3764

    debtor?


7. How much is this claim? $217,565.05                                                      Does this amount include interest or other charges?

                                                                                No
                                                                                Yes Attach statement itemizing interest, fees, expenses, or other charges
                                                                                       required by Bankruptcy Rule 3001 (c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                 Money Loaned




9. Is all or part of the claim   
                                  No
   secured?                      
                                  Yes.     The claim is secured by a lien on property.
                                              Nature of property: 820 Avenue F Langhorne, PA 19047

                                           
                                           
                                            Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                             Attachment (Official Form 410-A) with this Proof of Claim.
                                           
                                            Motor vehicle
                                           
                                            Other. Describe:



                                           Basis for perfection:     Deed of Trust, Mortgage, Note
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)

                                           Value of property:                              $                      _

                                              Amount of the claim that is secured:         $217,565.05


                                              Amount of the claim that is unsecured: $                           _ (The sum of the secured and unsecured
                                                                                                                    amounts should match the amount in line 7.)

                                              Amount necessary to cure any default as of the date of the petition: $47,192.87



                                              Annual Interest Rate (when case was filed) 4.50%

                                           
                                            Fixed
                                           
                                            Variable


10. Is this claim based on a     
                                  No
    lease?
                                 
                                  Yes. Amount necessary to cure any default as of the date of the petition.                   $


11. Is this claim subject to a   
                                  No
    right of setoff?
                                 
                                  Yes. Identify the property:




                                                                                                                                                242
 Official Form 410                                                   Proof of Claim                                                          page 2
           Case
            Case20-10885-elf
                  20-10885-elf Claim
                                 Doc 12-1
                                     27-5 Filed
                                            Filed 04/22/20
                                                  05/05/20 Desc
                                                           Entered
                                                                Main
                                                                   05/05/20
                                                                     Document
                                                                            10:36:33
                                                                                   PageDesc
                                                                                        3 of 4
                                          Exhibit C Page 3 of 4

12. Is all or part of the claim    
                                   
                                   
                                    No
    entitled to priority under
    11 U.S.C. § 507(a)?            Yes. Check all that apply:                                                                                       Amount entitled to priority

   A claim may be partly              Domestic support obligations (including alimony and child support) under
   priority and partly                    11 U.S.C. § 507(a)(1)(A) or (a)(1)(B)
   nonpriority. For example,
   in some categories, the
   law limits the amount              
                                       Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
   entitled to priority.                  personal, family, or household use. 11 U.S.C. § 507(a)(7).                                                 $

                                      
                                       Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
                                          bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                          $
                                          11 U.S.C. § 507(a)(4).
                                      
                                       Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                         $

                                      
                                       Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                             $

                                      
                                       Other. Specify subsection of 11 U.S.C. § 507(a)(                ) that applies.                               $

                                      * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.


 Part 3:     Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                I am the creditor.
 FRBP 9011(b).                    I am the creditor’s attorney or authorized agent.
 If you file this claim           I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts     I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature
 is.                              I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                                  amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be        I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,            and correct.
 imprisoned for up to 5
 years, or both.
 18 U.S.C. §§ 152, 157, and       I declare under penalty of perjury that the foregoing is true and correct.
 3571.
                                  Executed on date      04/22/2020
                                                        MM / DD      /    YYYY

                                      /s/ Rebecca A. Solarz Esquire Attorney ID# 315936
                                                        Signature

                                                  Print the name of the person who is completing and signing this claim:


                                                  Name                    Rebecca A. Solarz
                                                                          First name                            Middle name                              Last name



                                                Title                    Bankruptcy Attorney

                                                Company                  KML Law Group, P.C.
                                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.


                                                                         701 Market Street, Suite 5000
                                                Address                  Number            Street

                                                                         Philadelphia                                             PA                     19106
                                                                         City                                                       State            ZIP Code

                                                   Contact          215-825-6327                                                      Email   rsolarz@kmllawgroup.com
                                                   phone




                                                                                                                                                                   243
 Official Form 410                                                          Proof of Claim                                                                       page 3
          Case
           Case20-10885-elf
                 20-10885-elf Claim
                                Doc 12-1
                                    27-5 Filed
                                           Filed 04/22/20
                                                 05/05/20 Desc
                                                          Entered
                                                               Main
                                                                  05/05/20
                                                                    Document
                                                                           10:36:33
                                                                                  PageDesc
                                                                                       4 of 4
                                         Exhibit C Page 4 of 4

                                              IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


               Jami L Lemerise aka Jami Marino                              CHAPTER 13
                                  Debtor(s)
                                                                            NO. 20-10885 ELF




                                                       CERTIFICATE OF SERVICE

                           I, the undersigned, attorney for M&T BANK do hereby certify that true and correct copies of the
               foregoing Proof of Claim have been served April 22, 2020, by electronic filing upon those listed below:

                    Attorney for Debtor(s)
                    Brad J. Sadek
                    Sadek and Cooper
                    1315 Walnut Street
                    Suite 502
                    Philadelphia, PA 19107


                    Bankruptcy Trustee
                    William C. Miller Esq.
                    P.O. Box 1229
                    Philadelphia, PA 19105

                    Date: April 22, 2020

                                                                /s/Rebecca A. Solarz Esquire
                                                                Rebecca A. Solarz Esquire
                                                                Attorney I.D. 315936
                                                                KML Law Group, P.C.
                                                                BNY Mellon Independence Center
                                                                701 Market Street, Suite 5000
                                                                Philadelphia, PA 19106
                                                                215-825-6327
                                                                rsolarz@kmllawgroup.com




                                                                                                                             244
Official Form 410                                             Proof of Claim                                             page 3
